Altman, J. (dissenting).
Under the particular circumstances of this case, the Supreme Court properly concluded that the wife’s former attorneys could seek payment of their fees from the husband. An attorney from the law firm, who represented the wife essentially throughout the entire case, reserved the firm’s right to make a fee application on the record at a court appearance where its very recent discharge was confirmed. The husband did not object. The court encouraged the former attorneys and the husband’s attorney to resolve the fee issue, and the husband’s attorney indicated that they would attempt to do so in the course of settlement negotiations. Less than a month later, the parties entered into a stipulation of settlement in which they acknowledged that the wife had been represented by former counsel and agreed that each would be responsible for his or her counsel fees “unless otherwise ordered by the Court.” The stipulation, therefore, did not preclude an application for fees and, in fact, appears to contemplate such an application, although the husband contends otherwise.
While Domestic Relations Law § 237 (a) does not use the words “discharged” or “former” attorney, neither does the statute specifically limit its application to a party’s current attorney of record. The courts have consistently eschewed a literal interpretation of the statute and have instead adopted a flexible approach in construing its terms, enabling matrimonial courts to exercise their broad discretion to achieve the purpose of the statute which is “to redress the economic disparity between the monied spouse and the non-monied spouse” (O’Shea v O’Shea, 93 NY2d 187, 190 [1999]; see DeCabrera v Cabrera Rosete, 70 NY2d 879 [1987]). For example, in DeCabrera v *71Cabrera-Rosete, the Court of Appeals noted that “[i]ndigency is not a prerequisite to an award of counsel fees” (DeCabrera v Cabrera-Rosete, supra at 881), even though, by its terms, the statute would seem to apply only in those cases where a spouse would be unable to “carry on” or “defend” the action without an award of an attorney’s fee.
This flexible approach is similarly reflected in O’Shea v O’Shea (supra), where the Court of Appeals concluded that a court has discretion pursuant to Domestic Relations Law § 237 (a) to direct a spouse to pay counsel fees for work performed by opposing counsel before commencement of the action, and for work performed in connection with a hearing to determine the amount of the fees to be awarded. Rejecting a mechanical application of the statute, the Court concluded that such fees may be awarded in appropriate circumstances to further the objectives of the statute (O’Shea v O’Shea, supra at 193).
Consistent with this flexible approach, this Court in Sadofsky v Sadofsky (78 AD2d 520 [1980]) upheld the trial court’s authority to entertain an application for counsel fees where the application was made immediately after the parties had reconciled and placed a stipulation of settlement on the record withdrawing the matrimonial action. Although Domestic Relations Law § 237 (a) provided for an award of counsel fees “ ‘to enable [a] spouse to carry on or defend the action,’ ” this Court concluded that the trial court properly entertained the application despite the fact that the action had been terminated (Sadofsky v Sadofsky, supra at 521, quoting Domestic Relations Law § 237 [a]; see Katzman v Katzman, 284 AD2d 160 [2001] [trial court properly exercised discretion in awarding attorneys’ fees to wife for legal services rendered in prior divorce action dismissed because of wife’s lack of readiness to proceed to trial]).
The propriety of an award of counsel fees in this case is supported not only by the judiciary’s flexible approach in interpreting Domestic Relations Law § 237 (a), but also by the legislative history of the amendment to the statute permitting an attorney to make a fee application in the attorney’s own name which indicates that applications by former counsel were specifically contemplated. In his memorandum, the sponsor of the amendment stated:
“This bill provides that applications for counsel fees and expenses may be maintained by an attorney in the same matrimonial action wherein he *72has rendered services and has been subsequently discharged by his client. The purpose is to protect attorneys when they are discharged without cause from having their right to counsel fees relegated to a civil court action. Hereunder the claim for counsel fees may be kept alive in the matrimonial action. The attorney is given the right to bring such action in his own name” (Sponsor’s Mem in Support, L 1978, ch 444, 1978 NY Legis Ann, at 262).
Requiring the husband to pay counsel fees to the wife’s former attorneys under the circumstances of this case will not open the floodgates to countless applications as the majority predicts since the determination to entertain such an application will depend on the facts and circumstances of each case. Further, the majority suggests that a matrimonial litigant could, after having discharged an attorney, make an application in his or her own name for an award of fees in favor of such discharged attorney, and that, in light of this circumstance, former counsel “is not without a remedy” (majority op at 69). If, as the majority suggests, the interests of a discharged matrimonial lawyer seeking compensation may be effectively protected by the former client, then the “flood” of applications brought in the name of discharged attorneys should be no more burdensome to the court system than the “flood” of such applications brought in the name of the former clients. In addition, granting relief in this case does not implicate the other concerns expressed by the majority. Consequently, I would affirm the order appealed from.
Florio and Feuerstein, JJ., concur with H. Miller, J.; Altman, J., and Prudenti, P.J., dissent and vote to grant leave to appeal and to affirm the order in a separate opinion by Altman, J.
Ordered that on the Court’s own motion, the plaintiff’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is reversed, on the law, with costs, and the motion is denied.